Rogers argues that trial counsel was ineffective in admitting
                 his guilt for burglary at trial without his consent and that he could not
                 have been convicted of felony murder absent counsel's concession. A
                 concession of guilt may be a reasonable trial strategy when circumstances
                 dictate. Armenta-Carpio v. State, 129 Nev., Adv. Op. 54, 306 P.3d 395, 398
                 (2013). As Rogers confessed to burglarizing the deceased victim's home in
                 his recorded police interview that was played for the jury, counsel's
                 credibility with the jury would have been significantly impaired by
                 denying the burglary.    See Florida v. Nixon, 543 U.S. 175, 192 (2004)
                 ("[C]ounsel cannot be deemed ineffective for attempting to impress the
                 jury with his candor and his unwillingness to engage in 'a useless
                 charade."). Further, the victim's neighbor witnessed Rogers driving a car
                 into the victim's garage on the morning that she was killed, and property
                 missing from the victim's home was recovered from Rogers' residence and
                 a location where he had asked to store property. The record shows
                 counsel's tactical concern with maintaining credibility in his arguments to
                 the jury, and counsel's tactical choices were limited after efforts to
                 suppress Rogers' police statements failed.   See Rhyne ix State, 118 Nev. 1,
                 8, 38 P.3d 163, 167 (2002). The concession was consistent with Rogers'
                 explanation to the police that his co-perpetrator in the burglary was the
                 sole perpetrator of the murder. Rogers' felony-murder argument ignores
                 his convictions for robbery and kidnapping—either of which could have
                 been predicate to liability for felony murder—and lacks merit. We
                 conclude that Rogers has failed to show that counsel was deficient.
                             Rogers argues that appellate counsel was ineffective for failing
                 to challenge his convictions for possession of stolen property and robbery
                 as violating double jeopardy. As the State conceded this issue before the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                district court and the district court vacated the conviction on the count for
                possession of stolen property, we conclude that this contention is moot.
                See Nat'l Collegiate Athletic Ass'n v. Univ. of Nevada, Reno,   97 Nev. 56, 57,
                624 P.2d 10, 10 (1981).
                               Rogers argues that appellate counsel was ineffective in failing
                to contest the district court's order denying his motion to exclude evidence
                relating to a pair of boots that were seized because the chain of custody
                was deficient. "A district court's decision to admit or exclude evidence will
                not be reversed on appeal unless it is manifestly wrong."        Archanian v.
                State, 122 Nev. 1019, 1029, 145 P.3d 1008, 1016 (2006). Chain of custody
                "   requires   (1) reasonable showing that substitution, alteration or
                tampering of the evidence did not occur; and, (2) the offered evidence is the
                same, or reasonably similar to the substance seized."        Burns v. Sheriff,
                Clark Cnty., 92 Nev. 533, 534-35, 554 P.2d 257, 258 (1976). If it is
                reasonably certain that no substitution or tampering occurred, any doubt
                goes to the weight of the evidence.    Hughes v. State, 116 Nev. 975, 981, 12
P.3d 948, 952 (2000). The State presented testimony showing that the
                investigating detective went to Rogers' mother's home looking for Rogers'
                boots, that she gave him two pairs of boots, that he gave her a receipt, that
                he then delivered the boots to the crime scene analyst, and that the
                analyst received them and impounded them. Rogers contested that the
                property receipt did not indicate the brands of the boots received and that
                the analyst's report did not indicate the date she received the boots from
                the detective. The district court held a hearing outside of the jury's
                presence and concluded that Rogers' concerns went to the credibility of the
                boot evidence and not its admissibility. Rogers has not shown that the
                district court manifestly erred and, accordingly, has not shown that a

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                  challenge to that decision would have had a reasonable likelihood of
                  success on appeal. See Kirksey, 112 Nev. at 998, 923 P.2d at 1114.
                                    Haying considered Rogers' contentions and concluded
                  that they are without merit, we
                              ORDER the judgment of the district court AFFIRMED."




                                                              Pickering



                  cc:   Hon. Carolyn Ellsworth, District Judge
                        Law Office of Betsy Allen
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




                         'We reject Rogers' claim that the district court abused its discretion
                  in not granting an evidentiary hearing, as he failed to allege specific facts
                  that, if true, entitled him to relief. See Hargrove v. State, 100 Nev. 498,
                  502, 686 P.2d 222, 225 (1984).

SUPREME COURT
        OF
     NEVADA
                                                        4
101 1947A    eo